ORDER

PER CURIAM.
Robert Richardson appeals from the trial court’s order entering summary judgment in favor of Gerald M. Dugan, M.D. and Rockhill Orthopaedics, P.C. (“Rockhill”) in Mr. Richardson’s medical negligence action. The basis of the summary judgment motion was that Mr. Richardson filed his claim more than two years after the date of occurrence of any alleged act of malpractice, and therefore, the statute of limitations barred Mr. Richardson’s claim. Mr. Richardson argues that the trial court erred in entering summary judgment because Dr. Dugan’s continuous care and treatment of him tolled the running of the two-year statute of limitations. No genuine issue of material fact exists regarding whether the statute of limitations bars Mr. Richardson’s claim.
The judgment of the trial court is affirmed. Rule 84.16(b).